DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 2/14/2022 to claims 1,3-20 and cancelation of claim 2 are acknowledged by the examiner. Previous objections to claims 1,11 and 18 have been withdrawn.
Claims 1 and 3-20 are pending
Claim 2 is canceled.
Claims 1 and 3-20 are examined.

Response to Arguments
Applicant’s response filed 2/14/2022 has been acknowledged by the examiner.

Applicant’s amendments to claim 1, 14, and 18 filed on 2/14/2022 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1, 14, and 18. Therefore, Applicant’s arguments with respect to claims 1,14, and 18 have been considered but are moot in view of the new grounds of rejection laid out below. However, the primary of Svean remains relevant, because Svean discloses the structural limitations in Claim 1,14, and 18 as Svean is still able to read on the limitations of amended claims 1, 14, and 18 under broadest reasonable interpretation. Further structural limitations need to be incorporated to overcome the current rejections. Furthermore, the George teaching reference still remains relevant because George continues to teach the pressure thresholds. Accordingly, examiner continues to rely on the Svean, George, Mittleman, Fling, Woods, Halfaker, and Dittrich references in the new grounds of rejection.

Applicants arguments regarding Svean not describing a passive, two-way valve assembly is acknowledged but is not persuasive. Examiner notes in previously canceled amendment 2 that Svean is able to read on the passive, two-way valve assembly limitation under broadest reasonable interpretation. The element in question is a valve assembly which is capable of encompassing may elements to thereby make the assembly and is not limiting the element as just being a standalone valve. Examiner notes in the interpretation of the claim that the assembled components and how the device operates when in use is how the examiner concludes that assembly of the components together are considered as being a passive, two-way valve assembly. As noted, The pressure regulator V is a safety valve and is not actively controlled by a user as it is self-operated and is thus considered as being passive, see Fig 1 and Col 6, lines 41-50; Additionally, the pressure regulator V further comprises two ports: the port left of V and the port right of V, and is thus considered as a two-way valve assembly, see Fig 1 and Col 6, lines 41-50. Additionally, flow is capable of into and out of the internal and external environments. Additionally, the pressure regulator V assembly comprises ports facing the external environment (T4 and the port left of V) and a port facing the internal environment (the port right of V) where flow is capable of moving in two-directions (into or out of the ear canal) given the external environmental conditions that the user is in when the device is in use. Together the components form an assembly comprising a passive valve and also allows fluid flow in two-directions and is thus considered as being a passive, two-way valve assembly in the instant claims. Further structural limitations need to be incorporated to overcome the current rejections.

Applicant’s arguments in regards to Mittleman being non-analogous art is acknowledged but is not persuasive. In response to applicant's argument that Mittleman is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the device of Mittleman is an analogous pressure regulator and is used to regulate a pressure and is thus considered as being in the same field of endeavor. The device of Mittleman is analogous as it is used to regulate a pressure passively and in two directions (Col 1, lines 58-63; Mittleman) similar to Svean but has the necessary structure being a duckbill-umbrella valve (Col 1, lines 5-7; Mittleman) that is not explicitly disclosed by Svean. Examiner provided their reasoning and motivations for obviousness in the previous rejections of claims 6-7,9, and 11. Examiner notes that Mittleman is simply used to teach the specific type and structure and material of the pressure regulator that Svean fails to explicitly disclose. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3-5 are rejected because they depend from a canceled claim 2 which caused the scope of the claims to be indefinite. Appropriate correction is required. For purposes of compact prosecution, the examiner is interpreting the claims to be dependent from claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 13-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Svean et al. (US Patent No. 6,567,524), hereinafter Svean.

Regarding claim 1, Svean discloses a pressure-regulating earplug comprising:
an earplug body (1,2, see Fig 1) having an external surface (exterior surface of 2, see Fig 1) adapted for sealingly engaging an ear canal (Col 5, lines 12-16, see Fig 1) and defining a conduit (T3,T4, see fig 1) such that the conduit is in fluid communication with an external atmosphere (the area outside of 1,2 when 1,2 is sealed within 3) and the ear canal (3, see Fig 1) (air is able to pass from 3 through T3,T4  to the external atmosphere outside of 1,2 when 1,2 is sealed within 3, see Fig 1); 
a pressure regulator (V, see Fig 1) affixed to the earplug body (V is affixed to 1,2, see Fig 1) and adapted to generally be closed (pressure regulator V is generally closed as it is a safety valve and only opens when there is an imbalance of pressure between the two sides of the earplug system when in use, see Fig 1 and Col 6, lines 41-50) except for selectively opening in response to increase pressure differential above an opening threshold to allow release of pressure in either direction to equilibrate pressure between the external atmosphere and the ear canal via the conduit (pressure regulator V is a safety valve and is thus capable of preforming said function as this is how a safety valve properly functions to maintain pressure equalization between the two sides of the earplug system when in use, see Fig 1 and Col 6, lines 41-50), wherein the pressure regulator is a passive, two-way valve assembly (The pressure regulator V is a safety valve and is not actively controlled by a user as it is self-operated and is thus considered as being passive, see Fig 1 and Col 6, lines 41-50; Additionally, the pressure regulator V further comprises two ports: the port left of V and the port right of V, and is thus considered as a two-way valve assembly, see Fig 1 and Col 6, lines 41-50).

Regarding claim 13, Svean discloses the pressure-regulating earplug of claim 1.
Svean further discloses the pressure-regulating earplug (1,2) further comprising a communication system (SG, see Fig 1; SG is a speaker).

Regarding claim 14, Svean discloses a pressure-regulating earplug comprising:
an earplug body (1,2, see Fig 1) having an external surface (exterior surface of 2, see Fig 1) adapted for sealingly engaging an ear canal (Col 5, lines 12-16, see Fig 1) and defining a conduit (T3,T4, see fig 1) such that the conduit is in fluid communication with an external atmosphere (the area outside of 1,2 when 1,2 is sealed within 3) and the ear canal (3, see Fig 1) (air is able to pass from 3 through T3,T4  to the external atmosphere outside of 1,2 when 1,2 is sealed within 3, see Fig 1), and further comprising at least one additional conduit (T2, see Fig 1); 
a pressure regulator (V, see Fig 1) affixed to the earplug body (V is affixed to 1,2, see Fig 1) and adapted for selectively opening in response to increase pressure differential to allow release of pressure in either direction to equilibrate pressure between the external atmosphere and the ear canal via the conduit (air flows in and out via T3,T4 but if there is a rapid decompression, V will open to allow for pressure equalization between 3 and the external atmosphere; Col 6, lines 43-50)) , wherein the pressure regulator is a passive, two-way valve assembly (The pressure regulator V is a safety valve and is not actively controlled by a user as it is self-operated and is thus considered as being passive, see Fig 1 and Col 6, lines 41-50; Additionally, the pressure regulator V further comprises two ports: the port left of V and the port right of V, and is thus considered as a two-way valve assembly, see Fig 1 and Col 6, lines 41-50); and 
wherein the at least one additional conduit (T2) to house additional components (T2, is capable of housing additional components like SG and 11, see Fig 1).

Regarding claim 15, Svean discloses the pressure-regulating earplug of claim 14.
Svean further discloses wherein the additional components (SG and 11, see Fig 1) are selected from electrical components (11 is considered as a combination of electrical components), communications system components (SG is considered as communication system component), wiring (the wiring connecting SG to 11, see Fig 1), or combinations thereof (Col 5, lines 15-18).

Regarding claim 16, Svean discloses the pressure-regulating earplug of claim 14.
Svean further discloses wherein the at least one additional conduit (T2) is sealed against the external atmosphere (T2 is not capable of interacting with the external atmosphere and is therefore considered sealed against the external atmosphere, see Fig 1).

Regarding claim 19, Svean discloses the pressure regulating earplug of claim 1.
Svean further discloses wherein the pressure regulator (V, see Fig 1) is incorporated along the conduit (T3,T4, see fig 1) (pressure regulator V is a safety valve and is incorporated along the conduit T3,T4; Col 6, lines 41-43).

Regarding claim 20, Svean discloses the pressure regulating earplug of claim 1. 
Svean further discloses wherein the pressure regulator (V, see Fig 1) comprises a valve assembly (pressure regulator V is a safety valve, see Fig 1; Col 5, lines 60-65 and Col 6, lines 41-54) designed to provide access to the conduit (T3,T4, see Fig 1) through the external surface (pressure regulator V is a safety valve and is incorporated along the conduit T3,T4 which extends through the external surface, see Fig 1; Col 6, lines 41-43). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Svean et al. (US Patent No. 6,567,524), hereinafter Svean, in view of George et al. (US Patent Application Publication No. 2016/0151206 A1), hereinafter George.

Regarding claim 3, Svean discloses the pressure-regulating earplug of claim 1. 
Although Svean further discloses wherein the passive, two-way valve assembly opening threshold is at a pressure differential to allow pressure to flow from high to low (pressure regulator V is a safety valve with its sole purpose/ function of maintaining equilibrium by equalizing the static pressure differences between the two sides of the earplug system and is thus capable of allowing pressure to flow from high to low as pressure inherently flows from high to low, see Fig 1 and Col 6, lines 41-50).
Svean is silent as to the specific pressure that activates the valve, more specifically, Svean is silent wherein the threshold is at a pressure differential of at about 0.1psi or higher.
George teaches of an analogous pressure regulator (58, see Fig 5) wherein the valve threshold is at a pressure differential of at about 0.1psi or higher ([0102], lines 12-13) for the purpose of regulating the fluid flow of the conduit ([0007]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve opening threshold of Svean with the valve opening threshold as taught by George in order to enhance the regulation of the fluid flow of the conduit ([0007]) thereby allowing the pressure in the ear canals of the user to be adjusted to alleviate user discomfort (last sentence of [0106]). Furthermore, it is noted that the applicant's specification fails to provide details of criticality or unexpected results regarding the threshold of the pressure differential range, therefore a prima facie case of obviousness exists. According to MPEP 2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, it would have been obvious to an artisan of ordinary skill at the time the invention was made to manipulate and optimize the valve’s activation threshold for a given amount of pressure.  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. One would have been motivated with a reasonable expectation of success to determine the optimal threshold needed for the valve to activate depending on any rapid pressure changes that may occur through the conduit when the device is in use in order to regulate and maintain equalized and steady fluid flow.  It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05.

Regarding claim 4, Svean discloses the pressure-regulating earplug of claim 1. 
Although Svean further discloses wherein the passive, two-way valve assembly opening threshold is at a pressure differential to allow pressure to flow from high to low (pressure regulator V is a safety valve with its sole purpose/ function of maintaining equilibrium by equalizing the static pressure differences between the two sides of the earplug system and is thus capable of allowing pressure to flow from high to low as pressure inherently flows from high to low, see Fig 1 and Col 6, lines 41-50).
Svean is silent as to the specific pressure that activated the valve, more specifically, Svean is silent wherein the threshold is at a pressure differential of less than about 0.5 psi. 
George teaches of an analogous pressure regulator (58, see Fig 5) wherein the valve threshold is at a pressure differential of less than about 0.5 psi ([0102], lines 12-13) for the purpose of for the purpose of regulating the fluid flow of the conduit ([0007]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve opening threshold of Svean with the valve opening threshold as taught by George in order to enhance the regulation of the fluid flow of the conduit ([0007]) thereby allowing the pressure in the ear canals of the user to be adjusted to alleviate user discomfort (last sentence of [0106]). Furthermore, it is noted that the applicant's specification fails to provide details of criticality or unexpected results regarding the threshold of the pressure differential range, therefore a prima facie case of obviousness exists.  According to MPEP 2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, it would have been obvious to an artisan of ordinary skill at the time the invention was made to manipulate and optimize the valve’s activation threshold for a given amount of pressure.  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. One would have been motivated with a reasonable expectation of success to determine the optimal threshold needed for the valve to activate depending on any rapid pressure changes that may occur through the conduit when the device is in use in order to regulate and maintain equalized and steady fluid flow.  It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05.

Regarding claim 5, Svean discloses the pressure-regulating earplug of claim 1. 
Although Svean further discloses wherein the passive, two-way valve assembly opening threshold is at a pressure differential to allow pressure to flow from high to low (pressure regulator V is a safety valve with its sole purpose/ function of maintaining equilibrium by equalizing the static pressure differences between the two sides of the earplug system and is thus capable of allowing pressure to flow from high to low as pressure inherently flows from high to low, see Fig 1 and Col 6, lines 41-50).
Svean is silent as to the specific pressure that activated the valve, more specifically, Svean is silent wherein the threshold is at a pressure differential from about 0.1 psi to about 1.5 psi.
George teaches of an analogous pressure regulator (58, see Fig 5) wherein the valve threshold is at a pressure differential from about 0.1 psi to about 1.5 psi ([0102], lines 12-14) for the purpose of regulating the fluid flow of the conduit ([0007]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve opening threshold of Svean with the valve opening threshold as taught by George in order to enhance the regulation of the fluid flow of the conduit ([0007]) thereby allowing the pressure in the ear canals of the user to be adjusted to alleviate user discomfort (last sentence of [0106]). Furthermore, it is noted that the applicant's specification fails to provide details of criticality or unexpected results regarding the threshold of the pressure differential range, therefore a prima facie case of obviousness exists. According to MPEP 2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, it would have been obvious to an artisan of ordinary skill at the time the invention was made to manipulate and optimize the valve’s activation threshold for a given amount of pressure.  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. One would have been motivated with a reasonable expectation of success to determine the optimal threshold needed for the valve to activate depending on any rapid pressure changes that may occur through the conduit when the device is in use in order to regulate and maintain equalized and steady fluid flow.  It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05.

Claims 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Svean et al. (US Patent No. 6,567,524), hereinafter Svean, in view of Herbert Mittleman US (US Patent No. 3,941,149), hereinafter Mittleman.

Regarding claim 6, Svean discloses the pressure-regulating earplug of claim 1. 
Svean further discloses wherein the the pressure regulator (V, see Fig 1) is a passive, two-way valve (The pressure regulator V is a safety valve and is not actively controlled by a user as it is self-operated and is thus considered as being passive, see Fig 1 and Col 6, lines 41-50; Additionally, the pressure regulator V further comprises two ports: the port left of V and the port right of V, and is thus considered as a two-way valve assembly, see Fig 1 and Col 6, lines 41-50).
Svean is silent wherein the pressure regulator is selected from an umbrella valve assembly, a duckbill valve assembly, a belleville valve assembly, a valveball assembly, a cross-split valve assembly, a dome valve assembly, or any combination thereof.
Mittleman teaches of an analogous pressure regulator (10, see Fig 5) that is also a passive, two way valve (Col 1, lines 58-63; 10 is not actively controlled by a user and comprises two ports, the portion prior to 10 and the portion beyond 10) wherein the pressure regulator is a combination of an umbrella valve and duckbill valve, known commonly in the art of valves as a duckbill-umbrella valve (Col 1, lines 5-10) for the purpose of providing an enhanced pressure regulator/safely valve that is capable of allowing fluid to flow in each of two directions (Col 1, lines 5-7, see Figs 5-6 and 8-9) thus enhancing the overall pressure regulation of the device as whole when experiencing rapid decompression.
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pressure regulator of Svean with the analogous pressure regulator as taught by Mittleman in order to enhance the overall pressure regulating capabilities of the device by enabling fluid flow in each of the two directions (Col 1, lines 5-7, see Figs 5-6 and 8-9) when experiencing rapid decompression thus enhancing the overall device. 

Regarding claim 7, Svean discloses the pressure-regulating earplug of claim 1. 
Svean further discloses wherein the pressure regulator (V, see Fig 1) is a passive, two-way valve (The pressure regulator V is a safety valve and is not actively controlled by a user as it is self-operated and is thus considered as being passive, see Fig 1 and Col 6, lines 41-50; Additionally, the pressure regulator V further comprises two ports: the port left of V and the port right of V, and is thus considered as a two-way valve assembly, see Fig 1 and Col 6, lines 41-50).
Svean is silent wherein the pressure regulator is selected from an umbrella valve assembly and a duckbill valve assembly or a combination thereof.
Mittleman teaches of an analogous pressure regulator (10, see Fig 5) that is also a passive, two way valve (Col 1, lines 58-63; 10 is not actively controlled by a user and comprises two ports, the portion prior to 10 and the portion beyond 10) wherein the pressure regulator is a combination of an umbrella valve and duckbill valve, known commonly in the art of valves as a duckbill-umbrella valve (Col 1, lines 5-10) for the purpose of providing an enhanced pressure regulator/safely valve that is capable of allowing fluid to flow in each of two directions (Col 1, lines 5-7, see Figs 5-6 and 8-9) thus enhancing the overall pressure regulation of the device as whole when experiencing rapid decompression.
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pressure regulator of Svean with the analogous pressure regulator as taught by Mittleman in order to enhance the overall pressure regulating capabilities of the device by enabling fluid flow in each of the two directions (Col 1, lines 5-7, see Figs 5-6 and 8-9) when experiencing rapid decompression thus enhancing the overall device.

Regarding claim 9, Svean discloses the pressure-regulating earplug of claim 1.
Svean further discloses the pressure regulator (V, see Fig 1) capable of being able to stretch and flex (pressure regulator V is a safety valve and is thus capable of stretch and flex when opening and closing in order to properly function in  maintaining static pressure equilibrium during instances of rapid decompression, Col 6, lines 41-50).
Svean is silent as to what material the pressure regulator is made out of.
Mittleman teaches of an analogous pressure regulator (10, see Fig 5; Col 1, lines 5-7 and lines 58-66) wherein the pressure regulator comprises of an elastic or resilient material, such as rubber or silicone rubber (Col 2, lines 54-59) for the purpose of being resilient and able to flex (16 and 22 as seen in Figs 5, 6, 8, and 9) as well as for enhancing the pressure regulator to be dependable in operation, inexpensive to manufacture, and capable of preforming properly after long periods of time thus enhancing the overall device (Col 1, lines 62-66).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pressure regulator of Svean with the analogous pressure regulator made of rubber or silicone rubber as taught by Mittleman in order to enhance the pressure regulator by being resilient and able to flex as well as for enhancing the pressure regulator to be dependable in operation, inexpensive to manufacture, and capable of preforming properly after long periods of time thus enhancing the overall device (Col 1, lines 62-66).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Svean et al. (US Patent No. 6,567,524), hereinafter Svean, in view of Herbert Mittleman US (US Patent No. 3,941,149), hereinafter Mittleman, in view of John J. Fling (US Patent No. 3,730,181), hereinafter Fling.

Regarding claim 11, Svean in view of Mittleman disclose the pressure-regulating earplug of claim 9.
Svean in view of Mittleman are silent wherein the earplug is flanged and wherein the flanged earplug is a single, dual or triple flanged earplug.
Fling teaches of an analogous ear plug (10, see Fig 1 and 2) wherein the earplug is flanged (16,18 of 12, see Fig 1; and 16’,18’ of 12’, see Fig 6; Fling) and wherein the flanged earplug is a triple flanged earplug (see, Fig 1 and 6; Fling) (It is noted that having a flanged earpiece is a type of ear canal fitting well known in the art (Col 2, lines 29-33) for the purpose of fitting snuggly in the ear canal by maintaining a tight seal when the device is in use (Col 2, lines 20-33).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the external surface adapted for sealingly engaging an ear canal of the earplug disclosed by the modified Svean to be triple flanged as taught by Fling, in order to further enhance the earplug of fitting snuggly in the ear canal by maintaining a tight seal when the device is in use (Col 2, lines 20-33).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Svean et al. (US Patent No. 6,567,524), hereinafter Svean, in view of Thomas J. Woods (US Patent No. 4,53,364), hereinafter Woods.

Regarding claim 8, Svean discloses the pressure-regulating earplug of claim 1. 
Svean further discloses the pressure regulator (V, see Fig 1) as a passive, two-way valve (The pressure regulator V is a safety valve and is not actively controlled by a user as it is self-operated and is thus considered as being passive, see Fig 1 and Col 6, lines 41-50; Additionally, the pressure regulator V further comprises two ports: the port left of V and the port right of V, and is thus considered as a two-way valve assembly, see Fig 1 and Col 6, lines 41-50).
Svean is silent wherein the pressure regulator is a cross-split valve assembly.
Woods teaches of an analogous pressure regulator (17,17d, see Fig 8) that is also a passive, two way valve (17 is a partition, having two ports, the left of 17 and the right of 17, and is thus considered as a two-way valve, see Fig 6 and 8; Col 5, lines 1-18) wherein the pressure regulator is a cross-split valve assembly (combination of 17, 17d) for the purpose of providing a partition, capable of allowing flow in two directions as discussed previously above (Col 5, lines 1-18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pressure regulator of Svean with the analogous pressure regulator as taught by Woods in order to elicit the same results of being capable of allowing flow two directions (Col 5, lines 7-11 and 15-18).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Svean et al. (US Patent No. 6,567,524), hereinafter Svean, in view of John J. Fling (US Patent No. 3,730,181), hereinafter Fling.

Regarding claim 10, Svean discloses the pressure-regulating earplug of claim 1.
Svean is silent wherein the earplug body comprises a flanged earplug. 
Fling teaches of an analogous earplug body (10, see Fig 1 and 2) wherein the earplug body comprises a flanged earplug (16,18 of 12, see Fig 1; and 16’,18’ of 12’, see Fig 6; Col 2, lines 20-33) (It is noted that having a flanged earpiece is a type of ear canal fitting well known in the art (Col 2, lines 29-33) for the purpose of fitting snuggly in the ear canal by maintaining a tight seal when the device is in use (Col 2, lines 20-33).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the external surface adapted for sealingly engaging an ear canal of the earplug disclosed by the modified Svean to be triple flanged as taught by Fling, in order to further enhance the earplug of fitting snuggly in the ear canal by maintaining a tight seal when the device is in use (Col 2, lines 20-33).

Regarding claim 12, Svean discloses the pressure-regulating earplug of claim 10.
As combined, Svean further discloses wherein the earplug (Svean as modified by Fling) is an elastomer earplug (Col 6, lines 55-59; Svean).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Svean et al. (US Patent No. 6,567,524), hereinafter Svean, in view of Dittrich et al. (US Patent No. 2016/0022498 A1), hereinafter Dittrich.
	
Regarding claim 17, Svean discloses the pressure-regulating earplug of claim 16.
Svean further discloses wherein the external atmosphere is capable of being water as Svean contemplates the pressure-regulating earplug being used by divers that may experience rapid decompression when the device is in use (Col 6, lines 41-54).
Svean does not explicitly disclose wherein the additional conduit is sealed against water influx.
Dittrich teaches of an analogous earplug (see Figs 1-3) used in environments wherein the external atmosphere is water (see abstract) and having a conduit (22,23, see Fig 3) wherein the conduit is sealed against water influx via a mesh (13, see Figs 1-3; 13 is a mesh construed by microfilaments and further having a hydrophobic coating applied to it to prevent water molecules from staying on the mesh or passing through, [0052]-[0056]) for purposes of enhancing the protection of the users ear canal by further preventing water from entering the ear canal when the device is in use ([0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ear-plug of Svean to have the water sealing mesh as taught by Dittrich in order to prevent water from entering the ear canal that may lead to a possible infection, thus enhancing the overall protective capabilities of the device as a whole when in use ([0003],[0012] and [0052]-[0056]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Alvin J. Halfaker (US Patent Application Publication No. 2013/0061376 A1), hereinafter Halfaker, in view of Svean et al. (US Patent No. 6,567,524), hereinafter Svean.

Regarding claim 18, Halfaker discloses a system (Abstract) comprising: a diver’s helmet (Fig. 10, shell 1 defining a helmet; [0033]-[0034]).
Halfaker is silent wherein pressure-regulating earplug comprising an earplug body having an external surface adapted for sealingly engaging an ear canal and defining a conduit such that the conduit is in fluid communication with an external atmosphere and the ear canal, and a pressure regulator affixed to the earplug body and adapted to generally be closed except for selectively opening in response to increase pressure differential above an opening threshold to allow release of pressure in either direction to equilibrate pressure between the external atmosphere and the ear canal via the conduit.
Svean teaches an earplug body (1,2, see Fig 1) having an external surface (exterior surface of 2, see Fig 1) adapted for sealingly engaging an ear canal (Col 5, lines 12-16, see Fig 1) and defining a conduit (T3,T4, see fig 1) such that the conduit is in fluid communication with an external atmosphere (the area outside of 1,2 when 1,2 is sealed within 3) and the ear canal (3, see Fig 1) (air is able to pass from 3 through T3,T4  to the external atmosphere outside of 1,2 when 1,2 is sealed within 3, see Fig 1), and further comprising at least one additional conduit (T2, see Fig 1), and a pressure regulator (V, see Fig 1) affixed to the earplug body (V is affixed to 1,2, see Fig 1) and adapted to generally be closed (pressure regulator V is generally closed as it is a safety valve and only opens when there is an imbalance of pressure between the two sides of the earplug system when in use, see Fig 1 and Col 6, lines 41-50) except for selectively opening in response to increase pressure differential above an opening threshold to allow release of pressure in either direction to equilibrate pressure between the external atmosphere and the ear canal via the conduit (pressure regulator V is a safety valve and is thus capable of preforming said function as this is how a safety valve properly functions to maintain pressure equalization between the two sides of the earplug system when in use, see Fig 1 and Col 6, lines 41-50), wherein the pressure regulator is a passive, two-way valve assembly (The pressure regulator V is a safety valve and is not actively controlled by a user as it is self-operated and is thus considered as being passive, see Fig 1 and Col 6, lines 41-50; Additionally, the pressure regulator V further comprises two ports: the port left of V and the port right of V, and is thus considered as a two-way valve assembly, see Fig 1 and Col 6, lines 41-50), for the purpose of protecting the ear from rapid decompression (Col 6, lines 43-50).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Halfaker with the teachings of Svean in order to protect the ears from rapid decompression, thereby allowing the ear canals of the user to equilibrate faster when experiencing rapid decompression (Col 6, lines 43-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are US 9,185,504 B2 and US 6,089,233 because they are pertinent to the applicant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786       


/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786